EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Huang (Reg. No. 72,279) on January 25, 2022.
The application has been amended as follows:

In the claims:

	1. (Currently Amended) An electronic device comprising: 
a temperature sensor; 
a display; and 
a processor 
wherein the processor is configured to: 
execute a designated application 
identify an external temperature using the temperature sensor during at least a partial time while the designated application is being executed; and
a selected clock speed , 
wherein the selected clock speed is restricted below a predetermined clock speed if the external temperature falls within a second designated temperature range, and the selected clock speed is permitted to exceed the predetermined clock speed if the external temperature falls within a first designated temperature range, wherein the second designated temperature range is lower that the first designated temperature range


2. (Currently Amended) The electronic device as claimed in claim 1, wherein the processor is configured to select a third clock speed obtained by applying a first weight and a second weight, determined based at least on the external temperature, to a a 

3. (Currently Amended) The electronic device as claimed in claim 2, wherein, if the external temperature falls within the second designated temperature range, the processor is configured to exclude at least one clock speed that exceeds the third clock speed 

5. (Currently Amended) The electronic device as claimed in claim 2, wherein the first clock speed and the second clock speed are determined based on machine learning which uses at least one parameter, including a clock speed, as a reward.

7. (Currently Amended) The electronic device as claimed in claim 2, wherein the first clock speed and the second clock speed are determined for each application.



11. (Currently Amended) A method of controlling a clock speed of an electronic device, the method comprising: 
executing a designated application; 
identifying an external temperature of the electronic device during at least a partial time while the designated application is being executed; and
,
wherein the selected clock speed is restricted below a predetermined clock speed if the external temperature falls within a second designated temperature range, and the selected clock speed is permitted to exceed the predetermined clock speed if the external temperature falls within a first designated temperature range, wherein the second designated temperature range is lower that the first designated temperature range


12. (Currently Amended) The method as claimed in claim 11, further comprising: selecting a third clock speed obtained by applying a first weight and a second weight, determined at least based on the external temperature, to a a 



14. (Currently Amended) The method as claimed in claim 12, wherein the second clock speed is lower than the first clock speed, and the first weight has a lower value as the external temperature becomes lower.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Hu et al., U.S. Patent Application Publication No. 2021/0255746, discloses a mobile phone that enters a low temperature state when the detected ambient temperature is below a threshold.  Hu further teaches that a low or high power consumption mode may be employed within the low temperature state depending on the processing load [para. 0099].
Ha et al., U.S. Patent Application Publication No. 2013/0111241, discloses a system that sets a power saving mode, the power saving mode placing a maximum limit on clock frequency and frame rate that is below maximum limits employed in a normal mode [Fig. 2, 3, 6].
Lee et al., U.S. Patent Application Publication No. 2014/0136868, discloses a system that employs a plurality of performance modes, wherein each performance mode has a respective clock frequency limit [Fig. 4B; claim 2]. 
The following references are directed towards systems that employ clock frequency control based on sensed temperatures:
Wilson et al., U.S. Patent Application Publication No. 2011/0199149,
Genzel, U.S. Patent No. 5,481,210,

Browning et al., U.S. Patent No. 6,415,388.

The prior art of record does not teach or suggest, alone or in combination, an electronic device comprising: 
a temperature sensor; 
a display; and 
a processor, 
wherein the processor is configured to: 
execute a designated application; 
identify an external temperature using the temperature sensor during at least a partial time while the designated application is being executed; and
execute the designated application using a selected clock speed according to a designated clock governor, 
wherein the selected clock speed is restricted below a predetermined clock speed if the external temperature falls within a second designated temperature range, and the selected clock speed is permitted to exceed the predetermined clock speed if the external temperature falls within a first designated temperature range, wherein the second designated temperature range is lower that the first designated temperature range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov